Opinion of the Court by
Judge Robertson:
A release of one joint tresspasser does not operate per se, as a release of another.
The rejected answer does not clearly show that the alleged compromise with one of the defendants was intended to release all or should so operate; however this may be, neither the proffered answer nor any supplemental affidavit states why the answer had never been offered until the final calling of the cause. On this ground alone the circuit court, without abusing its discretion, could rightfully refuse to admit the answer so essentially changing the phase of the case as previously prepared and litigated.
The justification pleaded in the answer filed is not made out, and the evidence authorizes the verdict.
Wherefore the judgment is affirmed.